Case 2:19-bk-24804-VZ   Doc 894-2 Filed 09/15/20 Entered 09/15/20 21:06:40   Desc
                              Exhibit 1 Page 1 of 8




                            EXHIBIT 1
Case 2:19-bk-24804-VZ   Doc 894-2 Filed 09/15/20 Entered 09/15/20 21:06:40   Desc
                              Exhibit 1 Page 2 of 8

                                                            67896
                                                               ÿÿ
                                                            ÿÿ !
                                                            "#$%&'(&ÿ*(#&+ÿ(,ÿ*-.
                                                            /01234ÿ06ÿ78238ÿ/98:8
                                                            ;<=>?;<@@;
                                                            ABCDBEBFÿHIJÿKLÿMNO




                                                                0123401550
Case 2:19-bk-24804-VZ   Doc 894-2 Filed 09/15/20 Entered 09/15/20 21:06:40   Desc
                              Exhibit 1 Page 3 of 8
Case 2:19-bk-24804-VZ   Doc 894-2 Filed 09/15/20 Entered 09/15/20 21:06:40   Desc
                              Exhibit 1 Page 4 of 8
Case 2:19-bk-24804-VZ   Doc 894-2 Filed 09/15/20 Entered 09/15/20 21:06:40   Desc
                              Exhibit 1 Page 5 of 8
Case 2:19-bk-24804-VZ   Doc 894-2 Filed 09/15/20 Entered 09/15/20 21:06:40   Desc
                              Exhibit 1 Page 6 of 8
Case 2:19-bk-24804-VZ   Doc 894-2 Filed 09/15/20 Entered 09/15/20 21:06:40   Desc
                              Exhibit 1 Page 7 of 8
Case 2:19-bk-24804-VZ   Doc 894-2 Filed 09/15/20 Entered 09/15/20 21:06:40   Desc
                              Exhibit 1 Page 8 of 8
